Citation Nr: 0021515	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Bertil L. Peterson, Attorney-
at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from January 1972 to 
January 1976.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that determination, the RO denied the veteran's 
application to reopen a claim for service connection for a 
nervous disorder on the basis that new and material evidence 
had not been submitted.  The RO also denied the veteran's 
claim for an increased (compensable) rating for bilateral 
high frequency hearing loss.  


REMAND

On August 2, 2000, the veteran was scheduled for a 
videoconference hearing.  However, he did not report.  Prior 
to the hearing, the veteran telefaxed a response to the RO's 
hearing notification letter wherein the veteran declined the 
videoconference hearing and requested a Travel Board hearing.  
It appears that the veteran's response was not associated 
with the claims file at the time of the videoconference 
hearing and was received by the Board on August 10, 2000.  
Under these circumstances, the requested hearing must be 
scheduled.  See 38 C.F.R. § 20.700(a) (1999).

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO at the 
earliest available opportunity.  Unless 
the veteran indicates, preferably, in a 
signed writing, that a hearing is no 
longer desired, the hearing should be 
held and the claims file thereafter 
transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




